Case 1:20-cv-23950-BB Document 64 Entered on FLSD Docket 02/26/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23950-BLOOM/Louis

 MARK CUHACI,

        Plaintiff,

 v.

 KOURI GROUP, LP, et al.,

       Defendants.
 ________________________________/

                       ORDER IMPLEMENTING FED. R. EVID. 502(d)

        THIS CAUSE is before the Court upon the parties’ Joint Motion for Entry of a Fed. R.

 Evid. 502(d) Order, ECF No. [63] (“Motion”). Plaintiff and Defendants jointly request entry of an

 order, pursuant to Fed. R. Evid. 502(d), implementing the protections of non-waiver of privilege

 protected by the attorney-client privilege or as attorney work-product when information is

 inadvertently produced, as provided for under that rule upon entry of an appropriate order by the

 Court. The Court has carefully reviewed the Motion, the record in this case, the applicable law,

 and is otherwise fully advised. For the reasons set forth below, the parties’ Joint Motion for Entry

 of a Fed. R. Evid. 502(d) Order, ECF No. [63], is GRANTED.

        The Court notes that Fed. R. Evid. 502(d), “entitled ‘Controlling Effect of a Court Order,’

 provides that ‘[a] federal court may order that the privilege or protection is not waived by

 disclosure connected with the litigation pending before the court-in which event the disclosure is

 also not a waiver in any other federal or state proceeding.’” Great-W. Life & Annuity Ins. Co. v.

 Am. Econ. Ins. Co., No. 2:11-CV-02082, 2013 WL 5332410, at *10 (D. Nev. Sept. 23, 2013)

 (alterations in original) (quoting Fed. R. Evid. 502(d)).
Case 1:20-cv-23950-BB Document 64 Entered on FLSD Docket 02/26/2021 Page 2 of 5

                                                              Case No. 20-cv-23950-BLOOM/Louis


           Federal courts, including those in Florida, routinely enter such orders upon request of the

 parties. See, e.g., Sankar v. Napleton’s Palm Beach Imports, LLC, No. 16-CV-80129, 2016 WL

 528466, at *1 (S.D. Fla. Feb. 10, 2016); Rudolph v. Correct Care Sols., LLC, No. 5:15-CV-317,

 2016 WL 1104612, at *1 (N.D. Fla. Mar. 19, 2016); TracFone Wireless, Inc. v. Urge Mobile, LLC,

 No. 16-CV-20655, 2016 WL 4249945, at *1 (S.D. Fla. July 15, 2016); MAO-MSO Recovery II,

 LLC v. Boehringer Ingelheim Pharm., Inc., No. 17-CV-21996, 2017 WL 3671034, at *1 (S.D. Fla.

 Aug. 9, 2017); Green v. Am. Modern Home Ins. Co., No. 14-CV-04074, 2014 WL 6668422, at *5

 (W.D. Ark. Nov. 24, 2014) (entering order implementing a “Rule 502(D) Clawback Agreement,”

 as proposed by the Parties.).

           Accordingly, it is ORDERED AND ADJUDGED that an Order implementing Fed. R.

 Evid. 502(d) is ENTERED as follows:

           1.     No Waiver by Disclosure

           This Order is entered pursuant to Fed. R. Evid. 502(d). Subject to the provisions of this

 Order, if a Party (the “Disclosing Party”) inadvertently discloses information in connection with

 the pending litigation that the Disclosing Party thereafter claims to be privileged or protected by

 the attorney-client privilege or work product protection (“Protected Information”), the disclosure

 of that Protected Information will not constitute or be deemed a waiver or forfeiture—in this or

 any other action—of any claim of privilege or work product protection that the Disclosing Party

 would otherwise be entitled to assert with respect to the Protected Information and its subject

 matter.

           2.     Notification Requirements; Best Efforts of Receiving Party

           A Disclosing Party must promptly notify the Party receiving the Protected Information

 (“the Receiving Party”), in writing, that it has inadvertently disclosed that Protected Information



                                                    2
Case 1:20-cv-23950-BB Document 64 Entered on FLSD Docket 02/26/2021 Page 3 of 5

                                                             Case No. 20-cv-23950-BLOOM/Louis


 without intending a waiver by the disclosure. Upon such notification, the Receiving Party must—

 unless it contests the claim of attorney-client privilege or work product protection in accordance

 with paragraph 3—promptly (i) notify the Disclosing Party that it will make best efforts to identify

 and return, sequester or destroy (or in the case of electronically stored information, delete) the

 Protected Information and any reasonably accessible copies it has; and (ii) provide a certification

 that it will cease further review, dissemination, and use of the Protected Information. For purposes

 of this Order, Protected Information that has been stored on a source of electronically stored

 information that is not reasonably accessible, such as backup storage media, is sequestered. If such

 data is retrieved, the Receiving Party must promptly take steps to delete or sequester the restored

 protected information.

        3.      Contesting Claim of Privilege or Work Product Protection

        If the Receiving Party contests the claim of attorney-client privilege or work product

 protection, the Receiving Party must—within seven calendar days of receipt of the notice of

 disclosure—move the Court for an Order compelling disclosure of the information claimed as

 unprotected (a “Disclosure Motion”). The Disclosure Motion must be filed under seal and must

 not assert as a ground for compelling disclosure the fact or circumstances of the disclosure.

 Pending resolution of the Disclosure Motion, the Receiving Party must not use the challenged

 information in any way or disclose it to any person other than those required by law to be served

 with a copy of the sealed Disclosure Motion.

        4.      Stipulated Time Periods

        The Parties may stipulate to extend the time periods set forth in paragraphs 2 and 3 of this

 Order “unless doing so would violate a Court-ordered deadline, obligation, or restriction,” such as

 the deadline by which all discovery is ordered to be completed.



                                                  3
Case 1:20-cv-23950-BB Document 64 Entered on FLSD Docket 02/26/2021 Page 4 of 5

                                                            Case No. 20-cv-23950-BLOOM/Louis




        5       Attorney’s Ethical Responsibilities

        Nothing in this Order overrides any attorney’s ethical responsibilities to refrain from

 examining or disclosing materials that the attorney knows or reasonably should know to be

 privileged and to inform the Disclosing Party that such materials have been produced.

        6.      Burden of Proving Privilege or Work-Product Protection

        The Disclosing Party retains the burden—upon challenge pursuant to paragraph 3—of

 establishing the privileged or protected nature of the Protected Information.

        7.      Review in camera

        Nothing in this Order limits the right of any Party to petition the Court for an in camera

 review of the Protected Information.

        8.      Voluntary and Subject Matter Waiver

        This Order does not preclude a Party from voluntarily waiving the attorney-client privilege

 or work product protection. The provisions of Fed. R. Evid. 502(a) apply when the Disclosing

 Party uses or indicates that it may use information produced under this Order to support a claim or

 defense.

        9.      Inapplicability of Fed. R. Civ. P. 502(b)(2)

        The provisions Fed. R. Evid. 502(b)(2) are inapplicable to the production of Protected

 Information under this Order.




                                                  4
Case 1:20-cv-23950-BB Document 64 Entered on FLSD Docket 02/26/2021 Page 5 of 5

                                                   Case No. 20-cv-23950-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on February 26, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          5
